Exhibit 10.2

Execution Copy

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
December 5, 2012, is among KNIGHT CAPITAL GROUP, INC., a Delaware corporation
(the “Borrower”), the Guarantors whose names appear on the signature pages
hereto, the lenders party to the Credit Agreement referred to below whose names
appear on the signature pages hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent, US Bank National Association, as
syndication agent, and certain lenders are parties to that certain Credit
Agreement, dated as of June 29, 2011 (as amended by that certain First Amendment
thereto, dated as of August 28, 2012, the “Credit Agreement”), pursuant to which
the Lenders have made certain loans to the Borrower.

B. The Borrower, the Administrative Agent and the Lenders party hereto which,
collectively, constitute the Required Lenders, have agreed to amend certain
provisions of the Credit Agreement.

C. Now, therefore, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein, including the
recitals, but not otherwise defined herein has the meaning given such term in
the Credit Agreement, as amended by this Second Amendment.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.1 of the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following words at the end of clause (a)(iv) of the definition of “Consolidated
EBTIDA”, immediately before the “,”:

“; provided, that notwithstanding the foregoing, any losses resulting from or
arising in connection with securities transactions, whether or not in the
ordinary course of business, or any associated fees and expenses, shall not be
permitted to be added back in any calculation of this clause (iv) (other than
the Specified Losses and associated fees and expenses in an amount not to exceed
$5,000,000 in the aggregate for all periods, each of which shall be permitted to
be added back in any such calculation to the extent incurred during such
period)”

(b) Section 1.1 of the Credit Agreement is hereby further amended by adding the
following defined term in the appropriate alphabetical order:



--------------------------------------------------------------------------------

“Specified Losses”: losses in an aggregate amount not to exceed $456,600,000
resulting from or arising in connection with the securities transactions
consummated by the Borrower and its Affiliates on August 1, 2012.

2.2 Amendment to Section 6.5 of the Credit Agreement. Section 6.5 of the Credit
Agreement is hereby amended by replacing paragraph (n) thereof and the proviso
thereafter in its entirety with the following:

“(n) the issuance of Knight Capital Americas Preferred Units, with an aggregate
Series A Preferred Value for all such Knight Capital Americas Preferred Units
issued pursuant to this paragraph (n) not to exceed $1,000,000;

provided that, notwithstanding anything to the contrary in this Section 6.5
(including in paragraphs (a) – (n) of this Section 6.5), the Borrower shall at
all times, directly or indirectly, own all the Capital Stock issued by Knight
Capital Americas LLC (and any of its successors) other than the Knight Capital
Americas Preferred Units.”

Section 3. Conditions Precedent. This Second Amendment shall become effective on
the date, on or before December 5, 2012 (such date, the “Second Amendment
Effective Date”), when each of the following conditions is satisfied (or waived
in accordance with Section 9.1 of the Credit Agreement):

3.1 Payment of Fees. The Administrative Agent shall have received, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.

3.2 Receipt of Signatures. The Administrative Agent shall have received from the
Borrower, the Guarantors and Lenders which collectively constitute the Required
Lenders, counterparts of this Second Amendment signed on behalf of such Person.

3.3 No Default. No Default or Event of Default shall have occurred and be
continuing as of the date hereof, after giving effect to the terms of this
Second Amendment, and each of the representations and warranties made by any
Loan Party in or pursuant to the Credit Agreement (as amended hereby) and the
other Loan Documents shall be true and correct in all material respects as of
the date of this Second Amendment as if made on such date, or, if such
representation and warranty relates to a specific date, then as of such date.

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming,
representing or certifying, to the satisfaction of the Administrative Agent,
compliance with the conditions set forth in this Section 3 or the waiver of such
conditions as permitted in Section 9.1 of the Credit Agreement. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this



--------------------------------------------------------------------------------

Second Amendment. Each of the Guarantors hereby consents to this Second
Amendment, and to the amendments and modifications to the Credit Agreement
pursuant hereto and acknowledges the effectiveness and continuing validity of
its obligations under or with respect to the Credit Agreement and any Loan
Document, as applicable, and its liability for its Guarantor Obligations (as
defined in the Guarantee and Collateral Agreement, dated as of June 29, 2011, by
and among the Borrower, the Guarantors and the Administrative Agent) pursuant to
the terms thereof and that such obligations are without defense, setoff and
counterclaim.

4.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) ratifies and affirms its obligations under, and acknowledges its
continued liability under, the Credit Agreement, (b) agrees that the Credit
Agreement remains in full force and effect as expressly amended hereby and
(c) represents and warrants to the Administrative Agent and the Lenders that, as
of the date hereof, after giving effect to the terms of this Second Amendment:

(i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Credit Agreement (as amended hereby) (except for the
representations and warranties set forth in Sections 3.2 and 3.6 thereof) and
the other Loan Documents is true and correct in all material respects as of the
date of this Second Amendment as if made on such date, or, if such
representation and warranty relates to a specific date, then as of such date,

(ii) Since December 31, 2011, there has been no event or development (other than
events which were publicly disclosed prior to the Closing Date and other than
the incurrence of the Specified Losses) that has had or would reasonably be
expected to have a Material Adverse Effect;

(iii) Except as disclosed in the Borrower’s Annual Report on form 10-K filed
with the SEC for the Borrower’s fiscal year ended December 31, 2011, the
Borrower’s Quarterly Report on Form 10-Q filed with the SEC for the Borrower’s
fiscal quarter ended March 31, 2012, the Borrower’s Quarterly Report on Form
10-Q filed with the SEC for the Borrower’s fiscal quarter ended June 30, 2012,
the Borrower’s Quarterly Report on Form 10-Q filed with the SEC for the
Borrower’s fiscal quarter ended September 30, 2012 and the Borrower’s Form 8-Ks
filed on or after January 1, 2012 and prior to the date hereof, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority or FINRA is pending or, to the knowledge of the Borrower or any
Guarantor threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby or (b) that would
reasonably be expected to have a Material Adverse Effect; and

(iv) no Default or Event of Default has occurred and is continuing.

4.3 Continuing Effect of Credit Agreement. This Second Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future



--------------------------------------------------------------------------------

action, non-action or failure to comply with any covenant under any Loan
Document on the part of the Borrower or any other Loan Party that would require
a waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.

4.4 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

4.5 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.6 Payment of Expenses. In accordance with Section 9.5 of the Credit Agreement,
the Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of- pocket costs and reasonable expenses incurred in connection
with this Second Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

4.7 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Integration. This Second Amendment and the other Loan Documents represent
the entire agreement of the Borrower, the Guarantors, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

4.9 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Remained of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

BORROWER:   KNIGHT CAPITAL GROUP, INC.   By:  

/s/ Steven Bisgay

  Name:   Steven Bisgay   Title:   EVP, COO and CFO   GUARANTORS:   KNIGHT
CAPITAL HOLDINGS LLC   By:  

/s/ Andrew M. Greenstein

  Name:   Andrew M. Greenstein   Title:   Managing Director, Deputy General
Counsel & Secretary   HOTSPOT FX HOLDINGS, INC.   By:  

/s/ Andrew M. Greenstein

  Name:   Andrew M. Greenstein   Title:   Managing Director, Deputy General
Counsel & Secretary   HOTSPOT FX LLC   By:  

/s/ Andrew M. Greenstein

  Name:   Andrew M. Greenstein   Title:   Managing Director, Deputy General
Counsel & Secretary   KNIGHT FIXED INCOME HOLDINGS LLC   By:  

/s/ Andrew M. Greenstein

  Name:   Andrew M. Greenstein   Title:   Managing Director, Deputy General
Counsel & Secretary   KNIGHT LIBERTAS HOLDINGS LLC   By:  

/s/ Steven J.Wright

  Name:   Steven J.Wright   Title:   Director & Asst Secretary

[Knight Term Loan Amendment – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent By:  

/s/ Thomas I. Poz

Name:   Thomas I. Poz Title:   Executive Director

[Knight Term Loan Amendment – Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Matthew C. White

Name:   Matthew C. White Title:   Vice President

For each Lender requiring a second

signature line:

By:  

 

Name:   Title:  

[Knight Term Loan Amendment – Signature Page]

 



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Steve Turley

Name:  

Steve Turley

Title:  

Managing Director

[Knight Term Loan Amendment – Signature Page]

 



--------------------------------------------------------------------------------

Citibank, N.A., as

a Lender

By:  

/s/ William Mandaro

Name:  

William Mandaro

Title:  

Director

For each Lender requiring a

second signature line:

By:  

 

Name:   Title:  

[Knight Term Loan Amendment – Signature Page]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG

NEW YORK BRANCH,

as a Lender

By:  

/s/ John S. McGill

Name:  

John S. McGill

Title:  

Director

By:  

/s/ Ming K. Chu

Name:  

Ming K. Chu

Title:  

Vice President

[Knight Term Loan Amendment – Signature Page]

 



--------------------------------------------------------------------------------

US Bank, as as a Lender By:  

/s/ Benjamin Berkowitz

  Name: Benjamin Berkowitz   Title: Vice President
For each Lender requiring a second signature line: By:  

 

   

Name:

Title:

[Knight Term Loan Amendment – Signature Page]